Citation Nr: 0824464	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  He also had approximately one year of prior 
active service.  His awards and decorations include the 
Purple Heart Medal and Bronze Star Medal with "V" device.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  


FINDING OF FACT

The veteran's PTSD with is manifested by occupational and 
social impairment that most nearly approximates occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
mailed in January 2005 and March 2006.  Although all required 
notice was not sent before the initial adjudication of the 
claim, following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in September 2007.  There 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of this claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  Therefore, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the RO's development and consideration of the claim 
were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work. 38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

A 30 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his PTSD is more severe than 
contemplated by his currently assigned 30 percent disability 
rating.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co- workers)." Id.

Mental health treatment notes from Dr. C. for the period 
September 2004 to May 2006 are of record.  As of September 
2004, the veteran had a GAF score of 65.  He appeared for an 
initial visit because friends from a military reunion thought 
he needed help.  He reported sharing a bottle of wine with 
his wife about twice per week.  He was dressed in a very 
professional suit, on lunch break from work.  He appeared 
nervous but was quite open.  He cooperated fully and was well 
oriented.  His speech was quick, and indicated nervousness, 
although he denied being nervous.  The veteran said at least 
three times that he was quite happy and has a good life.  He 
had no suicidal or homicidal ideations and no problems with 
thought processes or content.  His cognitive functioning was 
considered above average.  His insight was limited and his 
judgment was fair.  Subsequent records describe the veteran 
as being rigid and angry.  In one incident he reported 
throwing a chair through a wall while working.  He was 
described as talking about Vietnam all the time and watching 
the history channel regularly.

October 2004 mental health notes indicate the veteran 
described his service history and his violent temper since 
Vietnam.  He said he was volatile and unpredictable.  His 
affect was intense and he cried.  He also said he was 
saddened by his temper outbursts.  He denied suicidal or 
homicidal ideation.  November 2004 notes describe a loving 
spousal relationship, but uncertainty in dealing with his 
children.  He described having few close relationships and 
being cold and insensitive.  He did describe offering to help 
his son with a long drive, something that surprised his wife.  
Notes from December 2004 also reflect problems in familial 
relationships.

In January 2005, the veteran reported for a VA psychiatric 
examination complaining of anger and daily thoughts of 
Vietnam.  He reported that his sleep is regularly disturbed 
by startled awakenings of feelings of anxiety and tension.  
He said he was bothered by news reports from the Iraq war.  
He said he experiences emotion numbing and social isolation 
from non-veterans.

The examiner described the veteran as casually and 
appropriately dressed without military garb or insignia.  He 
was well groomed and socially competent.  His mood was 
euthymic and his affect was intense.  The veteran gave clear, 
relevant and goal directed speech.  He was noted to ramble at 
times and displayed some speech pressure, of which he was 
cognizant.  Regarding his interview, the examiner described 
the veteran as cooperative, candid, and forthcoming.

Upon mental status examination, the veteran was fully alert 
and oriented.  He had no impairment of thought process or 
communication.  He was not psychotic, homicidal, or suicidal.  
He was of above normal intelligence without significant 
cognitive impairment.  His memory functions were grossly 
intact and his insight was fair.  His judgment was 
characterized as good, except when angry.  The veteran was 
considered able to maintain activities of daily living and he 
was competent to manage VA benefits.  He was diagnosed with 
PTSD and assigned a GAF score of 60.

The veteran also underwent VA mental health outpatient 
treatment in January 2005.  Notes from this visit describe 
the veteran as both numb and intense.  He exercises and that 
relaxes him.  He reported having temper tantrums that 
frighten and embarrass his children.  He was afraid of damage 
he might cause.  Records from March through October 2005 
document continued problems and changes in his life 
situation.  He was offered an early retirement from work, 
which he accepted.  He stated that he never had time off 
before, so he felt lost.  An April 2005 note indicates the 
veteran felt insulted by his award of 30 percent for PTSD.  
June 2005 notes indicate the veteran was to attend a reunion 
with fellow war veterans.  He was also experiencing problems 
with his son, who was abusing drugs.  Notes from July 2005 
note the veteran's participation in an upcoming reunion and 
indicates essentially the same symptoms, with an increase in 
dreams and frequent awakenings at night.  September 2005 
notes indicate the veteran was maintaining good relationships 
with his wife and veterans from other states.  He described 
the closeness he experienced with his men, but does not 
experience with his children.  October 2005 notes indicate 
the veteran was taking up golf and having improving 
relationships with his children, except for his youngest son 
who was dealing with drug addiction.

A September 2005 letter from S.C., Ph.D., describes a one 
year history of her treatment of the veteran for PTSD.  The 
veteran was described as having intrusive thoughts on a daily 
basis.  He also described dreams where he reunites with 
friends from Vietnam.  When alone at night he recalls being 
on guard in Vietnam.  He still feels responsible for others 
and is very serious.  He was described as avoiding watching 
shows about Vietnam.  He joined veterans' groups only one 
year prior and had previously avoided contact with men from 
his command.  His intensity and avoidance behaviors were 
again noted.  The veteran was described as distant, 
judgmental and cold to his children and he had no idea how to 
"close the gaps" in those relationships.  He was able to 
experience loving feelings with his wife only.  As for the 
rest of his family of origin, he is detached, having one 
contact per year with his brother and no contact with his 
father since returning from Vietnam and no knowledge of his 
mother's whereabouts.  It was noted that he was having 
increased arousal and problems with dreams and staying 
asleep.  He was found to be constantly hypervigilant and to 
have an exaggerated startle response.  His irritability and 
intense outbursts of anger were considered his biggest 
problem in this area.  The veteran's anger was so pervasive 
that his children are afraid to approach him.  His violence 
was noted to be primarily verbal, but there have been 
incidents of physical violence with his sons.  Dr. C. 
specifically noted that the veteran had a successful 
employment history, but found his personal and family life is 
severely affected by his PTSD.

VA mental health notes from January 2006 note increasing 
closeness in his relationships with family members.  The 
veteran wondered aloud whether he was "losing my toughness."  
He was spending more time with his son and son-in-law and his 
wife was retiring soon.  March 006 records describe concerns 
about time allocation, balancing family relationships and 
changing life circumstances such as his daughter's pregnancy.  
In April 2006 the veteran described psychosocial problems 
involving his son's drug addiction.  He stated that he was 
bonding with everybody.  Retirement was said to be helping 
him quite a bit.  The veteran cancelled therapy sessions in 
May and June 2006.

In September 2007, the veteran was afforded a VA examination 
to determine the current degree of severity of his PTSD.  The 
veteran reported that his life was not going well, in terms 
of his relationships with his children.  He said he was 
irritable and short tempered.  He said he went berserk the 
prior month when a shopkeeper caused him to lose his temper.  
He reportedly threw things all over.  He reported that his 
children think he is cold and they fear him.  The veteran 
stated that at least two nights per week he cannot stay 
asleep.  He reported having frequent nightmares and that 
movies about Vietnam trigger intrusive thoughts.  He stated 
he gets about 6 hours of broken sleep per night.  He also 
described hypervigilance and compulsive door checking.  He 
said he avoids crowds and prefers to be alone.  He stated 
that sometimes he doesn't care about his grooming.  He denied 
suicidal thoughts, but indicated he felt he had a 
foreshortened future.  He denied panic attacks, but said he 
sometimes gets heart palpitations when he's anxious.  He 
described flashbacks and intrusive thoughts.

The examiner commented that the veteran does not seem to have 
demonstrated a remission of symptoms, but has some capacity 
for adjustment.  He was noted to have stopped therapy and he 
has never used psychotropic medication.  He denied missing 
work previously due to PTSD, but he was presently retired.  
The veteran was described as somewhat socially isolated, 
preferring to be alone with his wife most of the time.  He 
had no impairment of thought processes or communication 
skills.  He could also handle his activities of daily living.

Upon mental status evaluation, the veteran was casually and 
appropriately dressed, his speech was clear, coherent, and 
goal directed.  He appeared to be in good reality contact and 
he was well oriented.  Apart from some mild depression, he 
was essentially normal.  He was diagnosed with PTSD and 
assigned a GAF score of 50.

The VA examination reports dated in January 2005 and 
September 2007, the September 2005 letter from Dr. C., and 
the treatment records dated from September 2004 to April 
2006, show that the social and occupational impairment from 
the veteran's PTSD more nearly approximates the occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks contemplated by the 
assigned 30 percent rating than the reduced reliability and 
productivity contemplated by a 50 percent rating.

In this regard, the Board notes that his mood has been 
consistently described as mildly depressed, but a depressed 
mood is contemplated by the assigned 30 percent rating.  He 
has not been described as having a flattened affect.  The 
veteran has never reported suicidal or homicidal ideations.  
Mental health notes described fast or nervous speech at 
times, but he has never been found to have circumstantial, 
circumlocutory, or stereotyped speech.  He has not had panic 
attacks.  His intelligence is above average and he has not 
displayed difficulty in understanding complex commands.  
While the veteran has consistently reported difficulty 
sleeping, to include reporting having problems 2 times per 
week in his most recent September 2007 VA examination, 
chronic sleep impairment is contemplated by the 30 percent 
rating.  He has not displayed memory impairment or reduction 
in other cognitive functions.  While he has described 
incidents of losing his temper with regard to his children 
and in social or employment settings, he retired from his job 
and there is no evidence his reported tantrums resulted in 
disciplinary, criminal or civil action.  The veteran has not 
been in need of therapy of late, and he has never required 
the use of mediations to control his symptoms.  Essentially, 
the most prominent features shown upon mental status 
examinations are the intensity, emotional numbing, and mild 
depression.  While the veteran always describes outbursts of 
anger, these have not been documented during any visit.  
Otherwise, mental status evaluations showed the veteran to be 
generally well groomed, intelligent, and engaged.  
Furthermore, while the September 2007 VA examination report 
includes the veteran's account of difficult relationships 
with his children, prior mental health notes from 2005 
document development of relationships with his wife, 
children, and fellow veterans.  As a whole, the criteria for 
a 50 percent rating are not nearly approximated.

The examination reports and VA treatment records show that 
the veteran has been assigned GAF scores of 65, 60, and 50.  
The majority of the scores are reflective of moderate 
impairment and are consistent with the assigned rating.  In 
any event, GAF scores are but one factor to be considered in 
conjunction with all the other evidence of record.  In this 
case, the Board notes that the veteran's mental status 
evaluations consistently show a level of symptoms and 
impairment that do not more nearly approximate the criteria 
for a 50 percent rating.

Accordingly, the Board concludes that an initial rating in 
excess of 30 percent is not warranted.  Consideration has 
been given to assigning a staged rating; however, at no time 
during the initial rating period has the disability warranted 
a higher rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his service-connected PTSD and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by a 30 percent evaluation. Accordingly, the 
Board has concluded that referral of this case for extra- 
schedular consideration is not warranted.


ORDER

Entitlement to an initial rating higher than 30 percent for 
PTSD is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


